     Case 3:19-cv-00390-GPC-AHG Document 244 Filed 01/07/21 PageID.6095 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     DALE SUNDBY, Trustee,                             Case No.: 19-cv-390-GPC-AHG
12                                      Plaintiff,
                                                         ORDER OVERRULING
13     v.                                                PLAINTIFF’S OBJECTION TO
                                                         SCHEDULING ORDER
14     MARQUEE FUNDING GROUP, INC., et
       al.,
15                                                       [ECF No. 240]
                                     Defendants.
16
17          Plaintiff has filed an Objection to the Court’s January 4, 2021 Scheduling Order
18    and also submitted a Supplemental Brief in support of the Objection. ECF Nos. 240, 243.
19    For the reasons stated below, the Court OVERRULES Plaintiff’s Objection to the
20    Scheduling Order.
21                                        BACKGROUND
22          On December 9, 2020, Plaintiff filed an Ex Parte Motion for an order on TILA
23    damages. ECF No. 230. In the Ex Parte Motion, “Plaintiff respectfully requests that the
24    Court deny Lender Defendants any right to present ‘affirmative defenses against 15
25    U.S.C. § 1640 liabilities,’ and declare that Lender Defendants are liable for TILA
26    damages for the undisputed amounts of $370,166.71 for the 2016 Loan, and $320,017.26
27
                                                     1
28                                                                              19-cv-390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 244 Filed 01/07/21 PageID.6096 Page 2 of 4




 1    for the 2017 Loan.” Id. at 6. In support of the Ex Parte Motion, Plaintiff argued that
 2    Ninth Circuit law, including Semar v. Platte Valley Fed. Sav. & Loan Ass’n, 791 F.2d
 3    699 (9th Cir. 1986), prohibits the defendants’ presentation of affirmative defenses. Ex
 4    Parte Mot. 4, ECF No. 230.
 5           On December 17, 2020, the Court held its pretrial conference. Min. Entry, ECF
 6    No. 234. At the pretrial conference, the Court set a trial date and hearing date for the
 7    motions in limine. See Tr. of Final Pretrial Conference 4–5, ECF No. 242. Further, the
 8    Court noted that the proposed pretrial order sought a ruling on “whether the lender
 9    defendants would be allowed to make arguments resoundingly rejected by the Ninth
10    Circuit and Semar.” Id. at 5. The Court declined to issue a ruling because the matter was
11    scheduled as a pretrial conference hearing, not a hearing to consider substantive issues.
12    Id. Instead, the parties were directed to file a motion in limine to exclude issues or
13    defenses. Id. at 5–6.
14           The Investor Defendants’ initial proposal was to bifurcate the trial. The first phase
15    would address statutory damages on jury trial, and the second phase would address the
16    Investor Defendants’ affirmative defenses on bench trial. Plaintiff took the position that
17    “it all should go to a jury.” Id. at 6–7. When the Court then directed the parties to brief
18    on whether the second phase should be done by bench trial versus jury trial and provided
19    briefing schedules (with the Investor Defendants first submitting their opening papers),
20    Counsel for the Investor Defendants later stipulated that the whole case can proceed via
21    jury trial. Id. at 7–9.
22           Correspondingly, the following exchanges occurred at the pretrial conference:
23           THE COURT:         . . . And with respect to this proposed bifurcation, I will be
                                prepared to have a jury trial on the affirmative defenses
24
                                only if the law requires it. If the law permits the Court to
25                              entertain those issues at a bench trial, I plan to do that in
                                order to conserve judicial resources, in order to conserve
26
                                juries’ time in performing jury service.
27
                                                     2
28                                                                                  19-cv-390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 244 Filed 01/07/21 PageID.6097 Page 3 of 4




 1                             So, to the extent that at this point the defense is backing off
                               of that earlier proposal, I will have my chambers look at
 2
                               the question without briefing unless, Mr. Sundby, you
 3                             would like to submit a brief on it, and then we would have
                               basically the reverse scheduling that I just announced, as
 4
                               far as January 22, February 12, and February 19. Instead
 5                             of the defendant investors filing their papers on January
                               22, I would have you submit your papers.
 6
 7                             How would you like to proceed, Mr. Sundby?
 8          MR. SUNDBY: No, I am fine with what you just said. If the Court is going to
 9                      make that determination, then that’s fine.

10          THE COURT:         So, then, we will do that -- if not in house, we will do it in
11                             chambers, and then I will advise the parties at the appropriate
                               time.
12
13    Id. at 13–14.
14          After the December 17 pretrial conference, the Court entered a Minute Entry which
15    incorrectly reports: “Chambers will decide issue of Lender Defendants[’] right to present
16    ‘affirmative defense’ offered by defendant investors.” ECF No. 234. The Minute Entry
17    is incorrect because the transcript of the hearing clearly reveals that the Court stated it
18    would decide in chambers without further briefing the question regarding the right to a
19    jury trial on the affirmative defenses, and not the question whether Semar prohibits the
20    defendants’ presentation of an affirmative defense. This latter issue will be decided at or
21    following the motion in limine hearing which is scheduled on January 28, 2022.
22    ///
23
24
25
26
27
                                                     3
28                                                                                  19-cv-390-GPC-AHG
     Case 3:19-cv-00390-GPC-AHG Document 244 Filed 01/07/21 PageID.6098 Page 4 of 4




 1                                        CONCLUSION
 2          Therefore, the Court OVERRULES Plaintiff’s Objection. The parties will be
 3    permitted to address the question regarding equitable defenses in their motions in limine
 4    and will be addressed by the Court at the scheduled in limine hearing.
 5          IT IS SO ORDERED.
 6
 7    Dated: January 7, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  4
28                                                                              19-cv-390-GPC-AHG
